Citation Nr: 1506279	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-16 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a left acromioclavicular separation with degenerative changes.

2. Entitlement to an initial compensable rating for mycotic onychomycosis of the right small toe.

3. Entitlement to service connection for a left knee disability.

4. Entitlement to service connection for a right knee disability.

5. Entitlement to service connection for a back disability.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1990 to December 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which granted the Veteran service connection for a left acromioclavicular separation and mycotic onychomycosis of the right small toe and denied service connection for back and bilateral knee disabilities.  The Veteran submitted a July 2011 statement disagreeing with the initial ratings for the shoulder and right toe conditions, as well as with the denials of service connection for the back and knee disabilities.   

In May 2014, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the hearing transcript has been associated with the claims folder.

The issues of entitlement to higher initial ratings for a left acromioclavicular separation and mycotic onychomycosis of the right small toe, as well as entitlement to service connection for a right knee disability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran does not have a current back or left knee disability.



CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).

2. The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 C.F.R. § 3.159 (2014).  In this case, a pre-adjudication VCAA notice letter was sent to the Veteran in March 2011 prior to adjudication of the claims.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  This letter informed him of the evidence required to substantiate this claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  The Veteran has not alleged that any error in notice exists.  Thus, the duty to notify has been fulfilled.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained and associated with the claims file all identified relevant VA treatment records.  At his May 2014 hearing, he testified that he had not received VA treatment for any back or left knee disabilities beyond the X-rays that he received, the reports of which are contained in the claims file. 

Also at the hearing, the Veteran's wife stated that he received private treatment for a back disability in the past.  To date, the Veteran has not provided VA with any private records, nor has he identified their location.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran had ample opportunity to at least identify where these records are located, including after VCAA notice was sent informing him that he should submit any provide records or allow VA to attempt to obtain them on his behalf.  

The Veteran has not been afforded VA examinations for his alleged back or left knee disabilities.  The Board finds that VA examinations were not necessary to decide these claims, as the evidence of record does not establish that the Veteran suffers from current disabilities of the back or left knee.  Without competent and credible evidence of a disability, as well as an indication it may be related to active duty service, VA is not obligated to provide the Veteran with compensation examinations.  See 38 U.S.C.A. § 5103A(d); Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the Board finds that VA's duty to assist has been met.  

II. Service Connection

The Veteran alleges that he suffers from back and left knee disabilities that are the result of his active duty service.  At his hearing, he stated that he could not pinpoint one event that caused either disability, but rather they were the result of cumulative wear while in the military.  Regarding his back, the Veteran described pain, stiffness, and tightness in his lower back.  Regarding his left knee, he also described pain that affected his ability to stand and drive.  STRs are absent for any treatment or diagnoses concerning his left knee or back.  Furthermore, his September 1994 separation examination did not note any such disabilities.  

Service connection is granted for disability resulting from personal injury sustained or disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition, meaning for a permanent worsening of the condition above and beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306.

"To establish a right to compensation for a present disability, a claimant must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or an injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called 'nexus' requirement.'" Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

There is a January 2013 VA treatment record concerning radiographic imaging of the Veteran's lumbosacral spine.  The record states that the vertebral body heights, alignment, and bony mineralization were normal.  It continues that the mild narrowing of the L4-5 and L5-S1 levels might be normal for the Veteran.  There was no bony or soft tissue abnormality.  The final impression states: "[n]ormal exam of the lumbosacral spine." 

There also exists a January 2013 VA radiographic record concerning his left knee.  It states that the left knee has normal alignment, with preserved joint spaces and no bony or soft tissue abnormality.  

These two records represent all of the medical evidence in the claims file concerning either condition.  At his hearing, the Veteran indicated that he had never received any treatment for his alleged lower back or left knee disabilities.  

The most fundamental requirement for any claim for service connection is that the Veteran must have proof he has the disability claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in actual disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent and credible evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Veteran has not produced medical evidence of a current disability to either his back or his left knee.  At his May 2014 hearing, he confirmed that he had never been diagnosed with a disability in either, or had even sought treatment.  The little VA medical evidence of record supports the conclusion that he does not have a back or left knee disability.  

The Board acknowledges that the Veteran has provided competent and credible evidence of pain; however, pain alone without a diagnosed or identifiable underlying malady or condition does not constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part by Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Veteran, as a lay person, is not able to provide competent information regarding the diagnosis of a disability. The record does not show, nor does the Veteran contend, that he has specialized education, training, or experience that would qualify him to provide an opinion as to the etiology of any knee disability. The Veteran is not competent to opine on medical matters such as diagnoses or etiology of medical disorders, and his opinion as to his knee pain and its relationship to service is therefore entitled to no weight of probative value. See Cromley v. Brown, 7 Vet. App. 376, 379 (1995). 

Without evidence of a current disability in the back or left knee, the preponderance of the evidence is against the Veteran's claims of service connection.  Thus, the benefit of the doubt rule does not apply and the claims are denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a left knee disability is denied.  


REMAND

Unfortunately, a remand is required for the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide them so that he is afforded every possible consideration.

At his May 2014 hearing, the Veteran alleged that his left acromioclavicular separation and mycotic onychomycosis of the right toe had worsened since his last VA examination, which occurred in May 2011.  Therefore, he should be afforded new VA examinations for these disabilities upon remand.  

To date, the Veteran has never had a VA examination to address the etiology of his right knee disability.  A January 2013 radiographic image showed that the right knee had degenerative changes.  He has competently and credibly linked this degenerative condition to his time in active duty, including having to march for 25 miles at a time.  On remand, he should be afforded a VA examination for his right knee to provide an opinion concerning the etiology of any degenerative condition diagnosed.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all of the Veteran's outstanding VA treatment records and associate them with the claims file.

2. Then, schedule the Veteran a VA examination to assess the current nature and severity of his acromioclavicular separation of the left shoulder with degenerative changes.  A copy of this remand and all relevant medical records should be made available to the examiner.  The appropriate Disability Benefit Questionnaire (DBQ) should be completed, and all indicated tests and studies performed.  All findings should be reported in detail. 

The examiner is asked to perform range of motion testing on the left shoulder, as well as record whether there are additional limits on functional ability on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.  

3. Next, schedule him a VA examination to assess the current nature and severity of his mycotic onychomycosis of the right small toe.  A copy of this remand and all relevant medical records should be made available to the examiner.  The appropriate Disability Benefit Questionnaire (DBQ) should be completed, and all indicated tests and studies performed.  All findings should be reported in detail. 

4. Also schedule him a VA examination for his right knee disability.  The claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished and the results reported.

For each diagnosis made in the right knee, the examiner should opine whether it is at least likely as not (50 percent or greater probability) that the disability was caused by, or otherwise related to, the Veteran's active duty service.

In providing these opinions, the examiner must consider the Veteran's lay statements that he began to feel pain in his knee while on active duty, including after extended periods of marching.  The examiner should also consider the January 2013 VA radiographic report detailing degenerative change in the right knee.  A complete rationale should be provided for all opinions expressed.

5. Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6. Then readjudicate these claims in light of this and all other additional evidence.  If the claims continue to be denied, send the Veteran another SSOC and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


